Citation Nr: 9907549	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-05 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for non-service connected pension purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to August 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.

In April 1998 the Board remanded the case for the purpose of 
obtaining decisions relating to the veteran's claims for 
workers compensation and Social Security Administration (SSA) 
benefits.  The veteran also underwent a VA examination.  The 
additional development being complete, the case is now ready 
for review by the Board.


FINDINGS OF FACT

1.  The veteran was born in 1951, and has reported earning a 
bachelor's degree.  He has occupational experience as a coal 
miner and a teacher.

2.  The veteran's non-service connected disabilities are: 
chronic low back condition with a history of herniated lumbar 
disc and symptoms of incontinence and impotence, evaluated as 
20 percent disabling; right carpal tunnel release, evaluated 
as noncompensable; right inguinal hernia repair, evaluated as 
noncompensable; hypertension, evaluated as 10 percent 
disabling; and epilepsy, evaluated as 10 percent disabling.

3.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education, and occupational history.


CONCLUSION OF LAW

The criteria for a permanent and total rating for nonservice-
connected pension purposes have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.342, 4.15, 4.16, 4.17, 4.25, 4.40, 4.45, and Part 4, 
Diagnostic Codes 5293, 7101, 7338, 8515, 8910, 8911 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for ninety (90) days or more 
during a period of war and who is permanently and totally 
disabled due to non-service connected disabilities which are 
not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  The first way is to establish that the veteran 
has a lifetime impairment which is sufficient to render it 
impossible for the "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes of the VA Schedule for Rating Disabilities 
(rating schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. 
§§ 3.340(a), 4.15.  This process involves rating and then 
combining each disability under the appropriate diagnostic 
code (DC) to determine whether the veteran holds a combined 
100 percent schedular evaluation for pension purposes.  In 
determining the combined figure, non-service connected 
disabilities are evaluated under the criteria as service 
connected disabilities.  Individual evaluations are then 
added pursuant to the combined ratings table.  See 38 C.F.R. 
§ 4.25.  

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding the veteran from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, if there is 
only one such disability, it must be ratable at 60 percent or 
more, and; if there are two or more disabilities, there must 
be at least one disability ratable at 40 percent or more, 
with a combined disability rating of at least 70 percent.

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. §§ 3.321(b)(2); 4.17(b).

As noted above, entitlement to pension benefits may be 
objectively determined if the veteran is unemployable as a 
result of permanent disabilities or if he experiences 
disabilities which would preclude the average person from 
following a substantially gainful occupation, if it is 
reasonably certain that the disabilities are permanent.  38 
U.S.C.A. § 1502; 38 C.F.R. § 4.15.  An analysis of the 
propriety of the rating assigned for each of the veteran's 
non-service connected disabilities is therefore warranted.  
The veteran's non-service connected disabilities, and the 
relevant findings with respect to each disability, are 
summarized below.

LOW BACK DISABILITY

The appellant's low back disability is rated under Diagnostic 
Code 5299-5293.  The scheduler criteria under code 5293 
provide that a 20 percent evaluation will be assigned for 
"moderate," recurring attacks of persistent symptoms of 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc.  
Higher disability ratings of 40 and 60 percent are applicable 
for, respectively, "severe" and "pronounced," recurring 
attacks of the aforementioned symptoms of sciatic neuropathy, 
with little intermittent relief.

In a decision dated in March 1996, a SSA Administrative Law 
Judge found that the veteran suffered from muscle spasms in 
the back, swelling and burning in the lower back, low back 
pain (severe), chronic degenerative disc disease at L4-L5 and 
L5-S1, and L5 radiculopathy.

The veteran underwent a VA examination in June 1997.  The 
diagnosis was osteopenia and modest limited range of motion 
of the lumbar spine.

At the September 1997 Board hearing, the veteran indicated 
that he could only stand for 30 to 45 minutes at a time due 
to back pain.  He stated that the pain forced him to quit his 
teaching and bus driving jobs.

At a September 1998 VA examination, the veteran stated that 
he suffered from degenerative disc disease that resulted in 
decreased strength in his left leg with paresthesia and 
sciatica.  Physical examination revealed that the lumbar 
spine had full forward flexion to 95 degrees, and full 
extension to 35 degrees.  He had negative straight leg 
raising at 50 degrees.  There was no sciatica noted.  Deep 
tendon reflexes were 1+ bilaterally.  There was no 
paresthesia.  X-rays revealed no signs of degenerative disc 
disease.  There were some degenerative changes of the facets 
of L-4 through S-1, indicating minimal to mild 
osteoarthritis.  The diagnosis was "no degenerative disc 
disease noted on current X-ray.  Clinically, [the veteran] 
had full range of motion without any sciatica or paresthesia 
noted.  Current X-rays, however, do reveal some vertebral 
degenerative changes (osteoarthritis), of L-4 through S-1."

After having reviewed all of the relevant medical evidence, 
the Board is of the opinion that the appellant is 
appropriately rated for his low back disability at the 20 
percent disability rating level.  His complaints of pain in 
his low back and limited functional capacity have been 
considered; however, the Board assigns the greater weight of 
probative value to the objective medical evidence, in 
particular, the recent VA examination conducted in September 
1998.  As detailed above, clinical findings on this 
examination failed to show symptoms of significant disability 
of the low back.  Specifically, the examiner found the 
veteran to have essentially full range of motion.  Further, 
neurological findings are insufficient to warrant a higher 
scheduler evaluation under diagnostic Code 5293, i.e., 
"severe" or "pronounced" recurring attacks of persistent 
symptoms of sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Moreover, with respect to this disability, the Board has also 
considered functional impairment due to pain.  However, for 
the reasons discussed above, any pain affecting strength and 
motion is not shown to a degree beyond that contemplated by 
the schedular evaluation currently assigned to this 
disability under Diagnostic Code 5293, as supported by the 
medical findings of record.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Thus, the current 20 percent rating reflects the 
degree of impairment caused by his pain complaints.

RIGHT CARPAL TUNNEL

The veteran's right carpal tunnel disability is evaluated 
under 38 C.F.R. § 4.124(a), Diagnostic Code 8515.  Diagnostic 
Code 8515 provides for consideration of disability 
attributable to median nerve impairment including function of 
the fingers and weakened flexion of the wrist with pain and 
trophic disturbances.  When incomplete, moderate paralysis is 
present, a 30 percent disability evaluation for the major 
extremity and a 20 percent disability evaluation for the 
minor extremity is allowed.  When incomplete, mild paralysis 
is present, a 10 percent disability evaluation is allowed for 
the major and minor extremities.

The veteran underwent a right carpal tunnel release in 1978.  
In this case, the evidence of record reflects that the 
veteran currently does not suffer functional impairment due 
to right carpal tunnel syndrome.  The diagnosis from the 
September 1998 VA examination was status post right carpal 
tunnel releases, 1978, good results, in that there is no sign 
of any recurrence, at this time.  In view of the above, the 
Board finds that the evidence fails to satisfy criteria 
establishing entitlement to a compensable disability 
evaluation for the veteran's right carpal tunnel disability.

RIGHT INGUINAL HERNIA REPAIR

In evaluating the veteran's disability from residuals of 
inguinal hernia repair, the RO utilized Diagnostic Code 7338.  
Under that diagnostic code, an inguinal hernia which has not 
been operated upon, but which is remediable, is rated zero 
percent disabling.  Also, a small, reducible hernia, or one 
without true hernia protrusion is rated zero percent 
disabling.  A postoperative, recurrent inguinal hernia which 
is readily reducible and well supported by a truss or belt is 
rated 10 percent disabling.

The September 1998 VA examination noted that the veteran had 
undergone hernia repair at age 17 and again in 1986.  
Physical examination revealed no inguinal hernia.  The 
diagnosis was no current residuals from either surgery.  In 
light of the clinical findings of no inguinal hernia noted, 
the Board finds that this disability is appropriately 
evaluated as noncompensable.

HYPERTENSION

Prior to January 12, 1998, Diagnostic Code 7101 provided that 
a 10 percent evaluation required diastolic blood pressure of 
predominantly 100 or more, while a 20 percent evaluation 
required diastolic blood pressure of predominantly 110 or 
more with definite symptoms.

Under the recently amended rating schedule for Diagnostic 
Code 7101, effective January 12, 1998, the criteria for 10 
percent and 20 percent disability evaluations were changed.  
62 Fed. Reg. 65223 (1997).  A 10 percent evaluation is 
warranted for hypertensive vascular disease (essential 
arterial hypertension) where the diastolic pressure is 
predominantly 100 or more.  A minimum 10 percent evaluation 
is also assigned when continuous medication is shown 
necessary for the control of hypertension and there is a 
history of diastolic blood pressure predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure 
predominantly 110 or more with definite symptoms.

The veteran's blood pressure was 147/84 at the June 1995 VA 
examination.  His blood pressure was recorded at 126/78 at 
the June 1997 VA examination.

At the September 1998 VA examination the veteran indicated 
that he had been treated for hypertension for the previous 
two years.  The veteran's blood pressure was 122/74, and it 
was noted that the veteran was taking medication for his 
hypertension.  The diagnosis was essential hypertension, well 
controlled.  Although this disability was not rated by the 
RO, the Board finds that the veteran's hypertension warrants 
a 10 percent evaluation under the new schedular criteria.  As 
the record does not show diastolic blood pressure readings 
above 110, the preponderance of the evidence is against the 
assignment of a 20 percent evaluation for this disability.

EPILEPSY

This disability is rated analogous to grand mal epilepsy 
under Diagnostic Code 8910.  Diagnostic Code 8910 for grand 
mal epilepsy and Diagnostic Code 8911 for petit mal epilepsy 
provide a 10 percent evaluation for a confirmed diagnosis of 
epilepsy with a history of seizures.  A 20 percent evaluation 
applies if the veteran has had at least one major seizure in 
the last two years, or at least two minor seizures in the 
last six months.

An August 1995 private medical record noted a history of 
epilepsy.  The record did not discuss the basis for noting 
the veteran's history of epilepsy.  None of the VA 
examinations or the records from the SSA reflect that the 
veteran currently suffers from epilepsy.  Accordingly, the 
Board finds that this disability should be evaluated as 10 
percent disabling under Diagnostic Code 8911 for a confirmed 
diagnosis of epilepsy with a history of seizures.

The Board realizes that the veteran has claimed that he 
suffers from black lung disease.  In support of his 
contention, he has submitted materials relating to a claim 
for workers compensation based on black lung disability.  
However, no VA examination has found evidence of this 
disease.  The Board observes that a chest X-ray from the 
September 1998 VA examination was entirely within normal 
limits.  Further, although "shortness of breath" was a 
finding incorporated in to the decision to grant SSA 
benefits, there was no indication that the SSA award was 
based in any way upon a finding of black lung disease.  As 
noted earlier, the decision to grant SSA benefits was based 
primarily on symptomatology related to the veteran's low back 
condition.

CONCLUSION

In the analyses set forth above, the Board has determined 
that the 35 percent combined rating assigned in consideration 
of these disabilities is appropriate.  Given the foregoing 
consideration, the veteran's disabilities are objectively 
determined not to be representative of a total, 100 percent 
schedular evaluation in accordance with 38 C.F.R. § 4.15.  
Nor has the veteran been shown to suffer from the permanent 
loss of the use of his hands, feet or eyes in accordance with 
the criteria set forth in 38 C.F.R. § 4.15.  Accordingly, on 
the basis of the objective "average person" standard of 
review, a permanent and total disability evaluation is not 
warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. 
§§ 4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated at 40 percent disabling (or more) in order to meet the 
threshold requirement of Section 4.16(a).  Since the 
veteran's disabilities have been found to have been 
appropriately rated, and since none of his disabilities has 
been rated as at least 40 percent disabling, the veteran 
cannot be considered permanently and totally disabled on this 
basis.

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extra-schedular 
basis may be authorized under 38 C.F.R. § 3.321(b)(2).  With 
respect to the subjective factors bearing on the veteran's 
possible entitlement to pension benefits, such as age, 
education, and occupational background, the Board notes that 
the veteran was born in 1951 and has reported that he earned 
a bachelor's degree.  The veteran's work history reveals that 
he last worked as a coal miner in 1993.  His last job 
involved teaching and driving a bus in 1994.  At the time of 
the September 1998 VA examination, he was unemployed.  The 
veteran has not alleged that his disabilities result in 
frequent periods of hospitalization.  However, the veteran 
has indicated that his disabilities, primarily his low back 
condition, have caused a marked interference with his 
employment.  The Board acknowledges that the veteran has been 
declared to be disabled by the SSA.  However, SSA decisions, 
while pertinent, are not controlling for purposes of VA 
adjudication.  See Martin v. Brown, 4 Vet. App. 136, 140 
(1993).  Moreover, the evidence clearly reveals that the main 
disability leading to the award of SSA benefits, the low back 
condition, is only at most moderately disabling.  Further, 
the September 1998 VA examiner has indicated that the 
veteran's disabilities, while chronic, do not preclude him 
from employment.  The examiner indicated that the veteran was 
employable.  The Board finds that the veteran has simply not 
presented such an unusual disability picture so as to render 
impractical the application of regular schedular standards.  
Hence, a basis for entitlement to a permanent and total 
disability evaluation on an extraschedular basis has not been 
presented.  See generally, Van Hoose v. Brown, 4 Vet. App. 
361 at 363 (1993).

On the basis of the above analysis a preponderance of the 
evidence is against a permanent and total disability 
evaluation for pension purposes.  38 U.S.C.A. § 5107(b).  The 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise establish a 
basis for favorable action on the veteran's appeal. 


ORDER


A permanent and total disability rating for pension purposes 
is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


